 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTHONY C. GONZALES,                                Case No.: 19-cv-0660-GPC-RBM
12                                      Plaintiff,
                                                         ORDER GRANTING MOTION TO
13   v.                                                  DISMISS AS TO DEFENDANT
                                                         FLORES
14   NICHOLE GARCIA and JUAN
     FLORES,
15                                                       ECF No. 7.
                                      Defendant.
16
17         On April 8, 2019, Plaintiff Anthony Gonzales (“Plaintiff”) filed a complaint
18   against Nurses Nichole Garcia and Juan Flores. ECF No. 1. On July 11, 2019, Defendant
19   Flores filed a Rule 12(b)(6) motion to dismiss. ECF No. 7. Plaintiff responded on August
20   5, 2019. ECF No. 14. Based on a review of the papers, the Court finds this matter suitable
21   for adjudication without oral argument pursuant to Local Rule 7.1(d)(1) and GRANTS
22   Defendant’s motion to dismiss Plaintiff’s complaint as alleged against Defendant Flores.
23         Discussion
24         Plaintiff alleges that Nurse Nichole Garcia acted with deliberate indifference in
25   failing to change his bandages on a daily basis, as ordered by his doctors, after he
26   received surgery on his elbow to remove a loose bone fragment. ECF No. 1 at 3-5.
27   Plaintiff alleges that Nurse Garcia’s lack of care caused an infection and various post-
28                                                   1
                                                                              19-cv-0660-GPC-RBM
 1   surgical complications requiring that Plaintiff be hospitalized. Id. at 5, 8-59. Plaintiff
 2   further alleges that Sr. Nurse Juan Flores is liable for failing to train and supervise Nurse
 3   Garcia to ensure that she would provide adequate medical care to Plaintiff. Id. at 3-4.
 4          Defendant seeks dismissal of Plaintiff’s complaint on the basis that Plaintiff failed
 5   to state a claim of supervisory liability. ECF No. 7 at 4. Defendant argues that Plaintiff
 6   claims neither that Defendant “directed [Nurse] Gonzales to not change Plaintiff’s
 7   surgical dressings” nor “that he knew of the violations and failed to prevent” Nurse
 8   Gonzales’s conduct. Id. Plaintiff also does not assert that Defendant “personally
 9   participated” in his mistreatment. Id. Hence, Defendant requests that the Court find that
10   Plaintiff failed to state a claim of supervisory liability. Id. at 4-5 (citing Taylor v. List,
11   880 F.2d 1040, 1045 (9th Cir. 1989)).
12          Plaintiff concedes that Defendant is correct. ECF No. 14. In response to
13   Defendant’s motion, Plaintiff states that Defendant “did not directly participate in [his]
14   treatment” and that Defendant was not responsible for Nurse Garcia’s actions. Id. at ¶ 1.
15   Plaintiff asserts that he “wish[es] to continue on with the suit and pursue the claims
16   against Nichole Garcia.” Id. at ¶ 2.
17          The Court construes Plaintiff's response as stipulating to Defendant’s requested
18   relief. Consequently, the Court GRANTS Defendant’s Flores motion to dismiss the
19   complaint, but only as alleged against him. See Ladou v. City of Chula Vista, No. 09-CV-
20   1438-BEN-NLS, 2010 WL 4868034, at *2 (S.D. Cal. Nov. 22, 2010) (dismissing claim
21   against Defendant based on Plaintiff’s concession).
22          IT IS SO ORDERED.
23
24   Dated: October 15, 2019
25
26
27
28                                                   2
                                                                                   19-cv-0660-GPC-RBM
